Citation Nr: 0518884	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  98-17 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD), 
and depression as secondary to a service-connected right knee 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and two acquaintances


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel 



INTRODUCTION

The veteran had active military service from August 1967 to 
May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  In 
a June 1998 rating decision, the RO denied entitlement to a 
TDIU.  In October 1998, the RO denied entitlement to service 
connection for PTSD.  These issues were merged on appeal.  
The veteran testified at an RO hearing in September 1998.

On his January 1999 VA Form 9, the veteran requested a Travel 
Board hearing, but later withdrew the request in December 
1999.  The veteran's former representative also submitted a 
December 1999 statement that the veteran wished to be 
rescheduled for a Board videoconference hearing.  In May 
2000, the RO submitted a letter to the veteran's former 
representative asking him to verify the hearing request made 
on behalf of the veteran.  The representative never responded 
to this letter.  Moreover, throughout the course of this 
appeal, the veteran did not indicate any desire to change his 
previous decision to withdraw his hearing request.  The Board 
thus concludes that the veteran's previous request for a 
Board hearing was withdrawn.  The Board also notes that in 
October 2001, the representative's power of attorney was 
revoked.  The veteran was notified of this revocation in VA 
letters dated in November 2001 and April 2002, but he never 
made another designation of representation.

In June 2002, the Board determined that additional 
development was necessary and sent this case to the Board's 
Evidentiary Development Unit.  However, due to a May 2003 
decision from the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit"), Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), a General Counsel opinion, VAOPGCPREC 1-03 
(2003), and in consideration of other policy matters, the 
Board determined that aside from what was statutorily 
permitted by 38 U.S.C.A. §§ 7107(b), 7109(a), all evidentiary 
development would be conducted at the RO level.  The Board 
thus remanded this case to the RO in November 2003, where the 
necessary development was accomplished.  Therefore, this case 
is now properly before the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the favor of the veteran, the 
record includes a medical diagnosis of PTSD; credible 
evidence that supports the veteran's claimed in-service 
stressor of artillery attacks; and, medical evidence of a 
nexus between diagnosed PTSD and the veteran's Vietnam 
experiences.

2.  The competent medical evidence of record shows that the 
veteran has depression related to his service-connected right 
knee disability.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2003).

2.  A psychiatric disorder (depression) is proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for psychiatric disorder to include PTSD has been 
properly undertaken. The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of the benefit sought 
on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis


Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
veteran is determined to have engaged in combat, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to 
conform to the standards set forth in the 4th Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM IV) and must be supported by the findings on 
the examination report.  The criteria for a diagnosis of PTSD 
are significantly revised in DSM IV.  In particular, the 
person's response to the stressor is no longer based solely 
on usual experience and response.  Rather, it is geared to 
the specific individual's actual experience and response.

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record. A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that service connection for a 
psychiatric disorder, including PTSD and depression is not 
warranted on a presumptive basis, as there is no diagnosis 
within one year after service.  See 38 C.F.R. § 3.307, 3.309.  

The veteran testified that his principle job in service was 
in construction as a cement mixer.  He stated that on his 
first day stationed in An Khe in June 1968, incoming mortars 
hit a bridge about 15 feet away from him, where some children 
had been crossing.  He said that the attack lasted about 
three minutes and that he saw dead bodies on the bridge; but 
no one from his unit was injured or killed, and none of their 
equipment was damaged.  He testified that in September 1968 
he was relocated to Phan Rang base where incoming rockets hit 
a nearby airstrip damaging a plane, without injuring or 
killing anyone, and that in November 1968 he went on surveys 
to provide cover, encountering small arms fire and 
occasionally returning fire.  He reported that no one was 
hurt and none of the trucks were hit, but that they came 
close to getting hit.  He testified that around May 1969, Cam 
Rahn Bay was hit by a rocket attack.  He indicated that these 
incidents scared him a lot, and that since then he has 
relived the experiences several times in his mind.  He stated 
that he dreams about being under attack and that he wakes up 
in a sweat with his heart beating fast, and sometimes has 
flashbacks of being in Phan Rang or An Khe.  He also noted 
that he is more conscious about guarding and protecting 
himself, that he experiences stress and nervousness, and that 
his emotional experiences affect his personal relationships 
and his ability to work.  In addition, the veteran stated 
that he suffers from depression and has taken medication for 
this in the past.  The veteran's acquaintances testified that 
he has nightmares about the war, has trouble watching the 
news about foreign events, cannot concentrate, angers easily, 
becomes uncomfortable and standoffish in crowds or with 
people he does not know, and sometimes goes off by himself.  
On his VA Form 9, the veteran stated that he never had any of 
these problems until he went to Vietnam.  

A February 1992 VA outpatient neurology report shows findings 
of anxiety and nervousness.

On a January 1999 private psychological evaluation, the 
psychologist noted that previous medical records were 
available for review.  The veteran related to the examiner 
that in Vietnam he experienced many things he could not deal 
with, such as mortar attacks and seeing Vietnamese children 
being shot and killed, and that he "just couldn't adjust."  
He noted that one of his military assignments was on a 
"quick reaction team" and that his group would go out to a 
little three-foot high mound to defend against possible 
infiltrators.  He also noted that he was extremely frightened 
when he was assigned to ride in a jeep that went out on 
patrols on particularly dangerous missions.  He stated that 
because his job was as an engineer he had to go out wherever 
the equipment was to fix or repair it, and that he stayed 
nervous and scared all the time.  The veteran stated that he 
developed an intense startle reaction, which he attributed to 
being on constant alert to danger when he was in Vietnam.  He 
indicated that when he got out of the military, he would hear 
a noise and start jumping, and has had occasional disturbing 
dreams about Vietnam, waking up in a sweat and feeling 
fearful.  He also noted that his sleep is chronically poor, 
and that he frequently awakens feeling edgy and stressed.  He 
stated that he cannot tolerate stress and takes great pains 
to avoid any kind of conflict or pressure.  He indicated that 
he has bad headaches and experiences generalized and chronic 
tension and stress, and that VA gave him a letter to excuse 
him from work for a time.  He noted that these experiences 
have detracted from his quality of life, notably in the sense 
of being unable to enjoy socializing and being around people, 
and that he tends to isolate himself.  He also noted that he 
thinks this negatively affected his ability to deal with 
problems that came up with his marriage.  He found that he 
has managed to keep most of his emotional conflict suppressed 
for many years, but as time went by he has become unable to 
ignore or manage it.

The psychologist noted that on the Trauma Inventory, which is 
an objective self-report measure designed to assess post-
traumatic stress and other psychological sequelae of 
traumatic stress, the veteran produced a profile that might 
be invalid due to atypical and inconsistent responses.  The 
psychologist also noted that the veteran took a Minnesota 
Multiphasic Personality Interview, which is designed to 
objectively evaluate psychological symptoms, emotional 
distress, and maladjustment.  The psychologist found that the 
veteran produced a generally valid profile on the personality 
interview and had a number of psychological symptoms and 
areas of disturbance.  In sum, the psychologist determined 
that the veteran had poor stress tolerance and marked 
intrusive experiences that he attributed to his experiences 
in Vietnam.  He also found that tests and clinical interview 
findings revealed PTSD symptoms.  The diagnoses included 
PTSD, delayed onset, chronic, and combat experience.  The 
same psychologist noted a diagnosis of severe PTSD per 
clinical interview on a January 1999 SSA form for medical 
assessment of ability to do work-related activities.

A November 2004 VA examination report shows that the claims 
file was reviewed and that the veteran began the examination 
by stating, "I stay depressed all the time."  The examiner 
noted that the veteran had back and knee problems and that he 
denied any difficulty falling asleep, but did report 
awakening during the night, which he attributed to pain.   
The veteran indicated that he was very depressed every day 
and had been for a couple of years.  He also reported 
considerable anhedonia and suicidal ideation, but denied any 
attempt and denied homicidal ideation.  He also denied having 
any nightmares or intrusive thoughts.  He stated that he 
spends his time watching television and does not socialize.  
The examiner noted that the veteran's mood was mildly 
depressed and that his affect was appropriate to content.  He 
found that the veteran's thought processes and association 
were logical and tight, with no loosening of association or 
confusion.  He also noted no gross impairment in memory and 
orientation in all spheres, with no hallucinations or 
delusions, and limited but adequate judgment.  The examiner 
concluded that he did not find sufficient evidence to warrant 
a PTSD diagnosis, noting that the veteran denied nightmares 
and intrusive thoughts and had no impairment in thought 
processing or communication.  He found that the veteran 
described social isolation and depression, which the examiner 
felt was secondary to the veteran's back and knee problems.  
The examiner thus asserted that he believed the most 
appropriate diagnosis would be an adjustment disorder with 
depressed mood secondary to back and knee problems, with no 
evidence of another psychiatric disorder.

The Board specifically observes that the November 2004 VA 
examiner stated that the veteran did not meet the criteria 
for PTSD, but did have an adjustment disorder with 
depression. However, the Board finds that such diagnoses are 
in addition to that of PTSD.  Moreover, regarding the 
November 2004 VA examiner's refutation of a diagnosis of 
PTSD, the Board resolves all doubt in the favor of the 
veteran and finds that he has a medical diagnosis of PTSD.  
See 38 U.S.C.A. § 5107 (West 2002).

The veteran's personnel records reflect that he served in 
Vietnam from May 1968 to May 1969 and served as a light 
vehicle driver and carpenter.  The veteran's personnel 
records also reflect that he received, as relevant, Vietnam 
Service Medal, and Republic of Vietnam Campaign Medal.  
Additionally, the Board observes that a March 2004 response 
from USACRUR shows that in January 1969, the veteran's unit 
received five rounds of small arms fire one kilometer west of 
the bridge, and that no damage was inflicted.  In January 
1969, Phan Rang Air Base came under mortar attack causing 
slight damage to equipment; and in February 1969, just 
outside the Phan Rang Air Base perimeter, Viet Cong burned 40 
percent of a village.  Phan Rang Air Base also came under 
enemy mortar and rocket attack again in February 1969, March 
1969, and April 1969 with no friendly casualties or damage 
suffered by the veteran's unit. 

Thus, while there is no documentation that conclusively 
establishes combat service, the USACRUR report does provide 
positive support for the veteran's contention that he was 
exposed to combat conditions which include rocket and mortar 
attacks.  As such, the Board finds this evidence to be 
credible corroborating evidence of the veteran's alleged 
service stressors.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).

At the veteran's January 1999 private psychological 
examination, the examiner noted that, the veteran met the 
criteria for a diagnosis of PTSD and that such was related to 
Vietnam trauma. Significantly, the reported stressors 
included mortar attacks, riding in patrols, and being on 
constant alert to danger when he was in Vietnam.   Therefore, 
the Board finds that the third element of a PTSD service 
connection claim, namely a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor, has been met. See 38 C.F.R. § 3.304(f).

Based on the foregoing, the Board finds a medical diagnosis 
of PTSD, credible evidence that supports the veteran's 
claimed in-service stressor of artillery attacks, and, 
medical evidence of a nexus between diagnosed PTSD and the 
veteran's Vietnam experiences. See 38 C.F.R. § 3.304(f). 
Accordingly, resolving doubt in the veteran's favor, the 
Board concludes that the evidence supports a grant of service 
connection for PTSD.

Additionally, the evidence does show entitlement to service 
connection for depression as secondary to a service-connected 
right knee disability.  As noted, the November 2004 VA 
examiner found that the veteran had an adjustment disorder 
with depressed mood secondary to back and knee problems.  The 
record shows that the RO granted service connection for a 
right knee disability in September 1977.  Thus, resolving all 
doubt in the veteran's favor, the Board finds that service 
connection for depression as secondary to a service-connected 
right knee disability is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.310(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  


ORDER

Entitlement to service connection for a psychiatric disorder 
to include PTSD and depression as secondary to a service-
connected right knee disability is granted, subject to the 
rules and payment of monetary benefits.


REMAND

The veteran filed a claim of entitlement to a TDIU in March 
1998.  As described above, the Board grants service 
connection for depression as secondary to a service-connected 
right knee disability.  The TDIU claim is directly impacted 
by the RO's resolution of the proper rating the veteran 
should receive for this disability.  When a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, the Board may not properly review the veteran's 
claim for entitlement to TDIU until the RO determines the 
proper rating for the veteran's PTSD and depression as 
secondary to a right knee disability.  

Thus, the case is REMANDED to the AMC for the following 
development:

After resolving the proper rating for 
the veteran's PTSD and depression as 
secondarily related to his right knee 
disability, the AMC should undertake any 
other development deemed essential, and 
re-adjudicate the veteran's claim of 
entitlement to a TDIU.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


